WASHINGTON, Circuit Justice.
The case of Webster v. Massey [Case No. 17,330] was the first in which the court was called upon to discharge on common bail, on the ground of a discharge under the insolvent law of this state, and the motion in that case was overruled. Read v. Chapman [Id. 11,605] was the next case, when the court discharged on common bail, the debt having been contracted in this state; and what made it stronger, was that the plaintiff was one of the assignees. Discharges have since taken place, without opposition, and without any particular en-quiry made by the court into the nature of the debts demanded. If they were contracted or payable out of this state, the fact was unknown to the court.
The present is a new question. Ought this court to discharge on common bail, on the ground of a discharge under the insolvent laws of this or any other state, in a case where the debt was contracted and made payable out of this state? In Green v. Sarmiento [Case No. 5,760], this court refused to take notice of a discharge under the bankrupt laws of Teneriffe from a debt contracted in Madeira. In Banks v. Greenleaf [Id. 959], in the circuit court of Virginia, it was decided, that a discharge in Maryland of a debt contracted in Virginia, ought not to be regarded. In Miller v. Hall, 1 Dall. [1 U. S.] 229, and Smith v. Brown, 3 Binn. 201, the contracts on which those actions were founded, were made in the same state in which the debtors were discharged, and an exoneretur was entered by the supreme court of this state in both cases. No case is recollected, where a discharge on common bail has been directed on the ground of a discharge under an insolvent law of a country where the parties did not reside, or in which the contract was not made or to be discharged. It is true, that the courts of the state where the discharge is given, may be bound to discharge on common bail, no matter where the debt was contracted. but the federal courts, or the courts of other states, are under no such obligation, and they ought not on the ground of comity to give it effect in their courts. The state laws, as to rights, furnish rules of decisión for the federal courts under certain qualifications, but, as to remedies, they have no binding force in those courts. This is every day’s practice. In this case, the debt was contracted and was payable beyond seas, and upon the above principles the defendant is not entitled to appear on common bail, because of his discharge under the insolvent laws of this state. Rule discharged.